Case 1:19-cv-06189-LDH-RML Document 32 Filed 12/22/20 Page 1 of 1 PageID #: 298




     Pillsbury Winthrop Shaw Pittman LLP
     Four Embarcadero Center, 22nd Floor | San Francisco, CA 94111‐5998 | tel 415.983.1000 | fax 415.983.1200
     MAILING ADDRESS : P.O. Box 2824, San Francisco, CA 94126‐2824 | San Francisco, CA 94111‐5998



                                                                                                        Kenneth E. Keller
                                                                                                        tel: 415.983.1084
                                                                                         kenneth.keller@pillsburylaw.com

     December 22, 2020

     VIA ECF

     The Honorable Robert M. Levy
     United States District Judge
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

               Re:       AirWair International Ltd. v. Primark US Corp. and Primark Ltd.
                         Case No.: 1:19-cv-06189-LDH-RML

     Dear Magistrate Judge Levy:

              AirWair submits this letter and the accompanying declaration of Anne Marie
     Verschuur, Dutch counsel for AirWair in the Dutch proceedings with Primark that the
     parties have discussed with the court. This letter supplements AirWair’s letter of
     December 18, 2020 (Dkt. 31) requesting that the court enter a confidentiality order so
     that the parties can exchange confidential documents and, if necessary, AirWair can
     seek the court’s order to allow use of such documents in the Dutch proceedings.

                                                       Respectfully submitted,

                                                       /s/ Kenneth E. Keller
                                                       Kenneth E. Keller

                                                       Attorneys for Plaintiff AIRWAIR INT’L LTD.


     Attachment – Declaration

     cc:       All Counsel of Record (via ECF)




     www.pillsburylaw.com
